                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


JASON DODD,

  Petitioner,

  v.                                                        Case No.         17-CV-1021-SCD

MICHAEL DITTMAN,

  Respondent.


                                    DECISION AND ORDER


       The petitioner filed this habeas corpus action on July 24, 2017. Magistrate Judge

Duffin screened the petition and concluded there were multiple viable and exhausted claims

in the petition. ECF No. 7. The case was later assigned to District Judge Pepper. More

recently, the parties consented to the jurisdiction of the undersigned magistrate judge. For the

reasons given below, the petition will be denied.

                                             BACKGROUND

       A Milwaukee County jury found the petitioner guilty of an armed robbery, as party to

a crime, committed at an auto parts store.1 Witnesses reported seeing a man wearing latex

gloves and sunglasses demanding money while armed with a gun. The man then fled in a

green SUV. When police later located the SUV, they arrested the driver, a man named

Jackson. Examination of Jackson’s cellphone revealed a large number of calls between



       1
           The facts are taken largely from the court of appeals’ opinion, ECF No. 14-7.



           Case 2:17-cv-01021-SCD Filed 05/18/20 Page 1 of 18 Document 30
Jackson and a contact named “Jason,” who police later discovered to be Jason Dodd, the

petitioner in this action.

       One of the witnesses, a store employee, testified that he found a pair of gloves behind

the counter at the store. After he threw them away, he saw police remove the gloves from the

garbage. The state crime lab found that the petitioner’s DNA was on both of the gloves. A

different store employee picked the petitioner out of a photo array, identifying him as the man

who robbed him. Based on this and other evidence, a jury convicted the petitioner, and the

court sentenced him to twelve years of imprisonment. It later denied a motion for

postconviction relief. The court of appeals affirmed, and the Wisconsin Supreme Court

denied his petition for review. This habeas action followed.

                                         ANALYSIS

       This habeas petition is subject to the provisions of the Antiterrorism and Effective

Death Penalty Act, known as AEDPA. “The Antiterrorism and Effective Death Penalty Act

of 1996 modified a federal habeas court’s role in reviewing state prisoner applications in order

to prevent federal habeas ‘retrials’ and to ensure that state-court convictions are given effect

to the extent possible under law.” Bell v. Cone, 535 U.S. 685, 693 (2002).

       Habeas is not simply another round of appellate review. 28 U.S.C. § 2254(d) restricts

habeas relief to cases in which the state court determination “resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States” or “a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.”



                                                   2


         Case 2:17-cv-01021-SCD Filed 05/18/20 Page 2 of 18 Document 30
       A judgment is “contrary to” Supreme Court precedent if the state court “contradicts

the governing law set forth in [Supreme Court] cases.” Coleman v. Hardy, 690 F.3d 811, 814

(7th Cir. 2012). A state-court decision is an “unreasonable application of” clearly established

law “if the state court identifies the correct governing legal principle from [the Supreme]

Court's decisions but unreasonably applies that principle to the facts of the prisoner’s case.”

Id. As for the determination of the facts, federal courts will not “characterize these state-court

factual determinations as unreasonable ‘merely because [we] would have reached a different

conclusion in the first instance.’ Instead, § 2254(d)(2) requires that we accord the state trial

court substantial deference. If “‘[r]easonable minds reviewing the record might disagree’

about the finding in question, ‘on habeas review that does not suffice to supersede the trial

court’s . . . determination.’” Brumfield v. Cain, 576 U.S. 305, 135 S. Ct. 2269, 2277 (2015)

(quoting Wood v. Allen, 558 U.S. 290, 301 (2010) (other citations omitted)).

       The scope of federal review of state court decisions on habeas is “strictly limited” by

28 U.S.C. § 2254(d)(1). Jackson v. Frank, 348 F.3d 658, 661 (7th Cir. 2003). The unreasonable

application standard is “a difficult standard to meet.” Id. at 662. Even an incorrect or

erroneous application of the federal precedent will not justify habeas relief; rather, the state

court application must be “something like lying well outside the boundaries of permissible

differences of opinion.” Id. at 662 (internal citation omitted).

       1. Ineffective Assistance – Failure to Investigate Alibi Witness

       The petition alleges several reasons that trial counsel was ineffective. The right to

assistance of counsel means the right to effective assistance of counsel. McMann v. Richardson,

397 U.S. 759, 771, n. 14 (1970). As the parties and the state courts recognize, the lodestar for



                                                    3


        Case 2:17-cv-01021-SCD Filed 05/18/20 Page 3 of 18 Document 30
ineffective assistance claims is Strickland v. Washington, 466 U.S. 668 (1984). There, the

Supreme Court held as follows:

       A convicted defendant’s claim that counsel’s assistance was so defective as to
       require reversal of a conviction or death sentence has two components. First,
       the defendant must show that counsel’s performance was deficient. This
       requires showing that counsel made errors so serious that counsel was not
       functioning as the “counsel” guaranteed the defendant by the Sixth
       Amendment. Second, the defendant must show that the deficient performance
       prejudiced the defense. This requires showing that counsel’s errors were so
       serious as to deprive the defendant of a fair trial, a trial whose result is reliable.
       Unless a defendant makes both showings, it cannot be said that the conviction
       or death sentence resulted from a breakdown in the adversary process that
       renders the result unreliable.

466 U.S. at 687. The Court elaborated that “scrutiny of counsel’s performance must be highly

deferential. It is all too tempting for a defendant to second-guess counsel’s assistance after

conviction or adverse sentence, and it is all too easy for a court, examining counsel’s defense

after it has proved unsuccessful, to conclude that a particular act or omission of counsel was

unreasonable.” Id. at 689.

       When the Strickland analysis arises in the habeas context, a court’s review of a state

court’s decision is “doubly deferential.” Cullen v. Pinholster, 563 U.S. 170, 190 (2011). That is,

the court must first take “a highly deferential look at counsel’s performance,” in which

“counsel is strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Strickland, 466 U.S. at 690.

Then, the court must view the petitioner’s claim through the “deferential lens of § 2254(d).”

Cullen, 563 U.S. at 190 (quoting Knowles v. Mirzayance, 556 U.S. 111, 121 n.2 (2009)). That

means that the “pivotal question” is not whether “defense counsel’s performance fell below

Strickland’s standard,” but whether “the state court’s application of the Strickland standard was

unreasonable.” Harrington v. Richter, 562 U.S. 86, 101 (2011). On top of this double deference,

                                                     4


        Case 2:17-cv-01021-SCD Filed 05/18/20 Page 4 of 18 Document 30
courts must bear in mind that “because the Strickland standard is a general standard, a state

court has even more latitude to reasonably determine that a defendant has not satisfied that

standard.” Mirzayance, 556 U.S. at 123; see also Harrington, 562 U.S. at 101 (“The more general

the rule, the more leeway courts have in reaching outcomes in case-by-case determinations.”).

As the Supreme Court emphasized in Harrington: “If this standard is difficult to meet, that is

because it was meant to be.” 556 U.S. at 123.

       The petitioner first argues that counsel failed to investigate or call Yesenia Claypool

as a witness. In a post-conviction filing, the petitioner included an affidavit from Claypool

attesting to the petitioner’s whereabouts at the time the crime was committed. Specifically,

she asserted that the petitioner remained in bed with her into the afternoon hours on the days

between April 29 to May 2. See ECF No. 1 at 14-15. Because the crime was committed at

approximately 11:00 a.m. on April 29, her testimony would have bolstered the petitioner’s

argument that he was innocent. Despite being alerted to the existence of this alibi witness,

counsel did not pursue the matter. The petitioner believes the state courts’ treatment of this

issue was “ridiculous.” ECF No. 1 at 12-13.

       The State argues that the petitioner has procedurally defaulted this issue by failing to

present it to the Wisconsin Supreme Court in his petition for review. “Fair presentment

requires the petitioner to give the state courts a meaningful opportunity to pass upon the

substance of the claims later presented in federal court.” Boyko v. Parke, 259 F.3d 871, 788 (7th

Cir. 2001) (citing Rodriguez v. Scillia, 193 F.3d 913, 916 (7th Cir. 1999)). To satisfy this

requirement, the petitioner must have placed both the operative facts and the controlling legal

principles before the state courts. Id. “Thus, if a petitioner fails to assert in the state courts a

particular factual basis for the claim of ineffective assistance, that particular factual basis may

                                                     5


         Case 2:17-cv-01021-SCD Filed 05/18/20 Page 5 of 18 Document 30
be considered defaulted.” Pole v. Randolph, 570 F.3d 922, 935 (7th Cir. 2009). “This means

that the petitioner must raise the issue at each and every level in the state court system,

including levels at which review is discretionary rather than mandatory.” Lewis v. Sternes, 390

F.3d 1019, 1025–26 (7th Cir. 2004).

       In his petition for review, filed by appellate counsel, the petitioner raised four

arguments, all alleging ineffective assistance: he argued counsel was ineffective for failing to

impeach a witness with prior convictions, for not objecting to gaps in the chain of custody,

for not objecting to an impermissibly suggestive out-of-court identification, and for her silence

during sentencing. ECF No. 14-8 at 2. The petition does not mention investigation of an alibi

witness.

       The petitioner does not dispute the fact of his procedural default. Instead, he

recognizes that a federal habeas court may nevertheless consider a defaulted argument if the

petitioner can show cause and prejudice for the default or a fundamental miscarriage of

justice. Edwards v. Carpenter, 529 U.S. 446, 451 (2000). In that vein, the petitioner argues that

his appellate counsel was ineffective for not raising the issue with the state supreme court.

Specifically, he asserts that counsel incorrectly told him there was a limit on the number of

issues the court would consider, and so he had to limit the issues presented to the four

described above.

       It is true in a general sense that “sub-par representation might supply cause for his

procedural default of these claims.” Lewis, 390 F.3d at 1026. However, because a defendant

has no constitutional right to counsel at the state supreme court level of review, ineffective

assistance at that level cannot itself supply the cause required to overcome the procedural

default. The Seventh Circuit has confronted the issue head-on:

                                                   6


           Case 2:17-cv-01021-SCD Filed 05/18/20 Page 6 of 18 Document 30
               Mr. Anderson has procedurally defaulted his ineffective assistance of
       counsel claim. To preserve this claim for habeas review, Mr. Anderson needed
       to present it to the Supreme Court of Illinois in his petition for discretionary
       review. In failing to present this claim to the Illinois courts, Mr. Anderson
       deprived the state courts of the first opportunity to review it. This failure
       resulted in a procedural default of his claim.
               Mr. Anderson argues that, because he had ineffective assistance of
       counsel in his petition to the Supreme Court of Illinois, there is “cause” for his
       failure to present his ineffective assistance of counsel claim in his petition for
       discretionary review to the Supreme Court of Illinois. The Supreme Court of
       the United States has held that “[a]ttorney error that constitutes ineffective
       assistance of counsel is cause.” Coleman v Thompson, 501 U.S. 722, 753–54
       (1991). However, “a criminal defendant does not have a constitutional right to
       counsel to pursue discretionary state appeals,” Wainwright v. Torna, 455 U.S.
       586, 587 (1982), and “the right to appointed counsel extends to the first appeal
       of right, and no further.” Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). In
       proceedings in which a petitioner does not have a constitutional right to
       counsel, “a petitioner cannot claim constitutionally ineffective assistance of
       counsel in such proceedings.” See Coleman, 501 U.S. at 752–53. Mr. Anderson
       therefore had no constitutional right to counsel for his discretionary petition to
       the Supreme Court of Illinois, and he could not have received ineffective
       assistance of counsel for the failure of counsel to raise his ineffective assistance
       of counsel claim in his petition to the Supreme Court of Illinois. Mr. Anderson
       thus has procedurally defaulted his ineffective assistance of counsel claim, and
       he has not made a substantial showing of the denial of a constitutional right.

Anderson v. Cowan, 227 F.3d 893, 900–01 (7th Cir. 2000) (some citations omitted). Based on

Anderson, counsel’s performance with respect to the petition filed with the state supreme court

cannot excuse a procedural default.

       In the alternative, the petitioner also argues that he is actually innocent, invoking the

“fundamental miscarriage of justice” exception to procedural defaults. Only in “the

circumstance in which the habeas petitioner can demonstrate a sufficient probability that our

failure to review his federal claim will result in a fundamental miscarriage of justice” may a

federal habeas court review a procedurally defaulted claim that has not been excused by a

demonstration of cause and prejudice. Ward v. Hinsley, 377 F.3d 719, 725 (7th Cir. 2004)

(citing Edwards v. Carpenter, 529 U.S. 446, 451 (2000)). These kinds of claims involve

                                                    7


        Case 2:17-cv-01021-SCD Filed 05/18/20 Page 7 of 18 Document 30
“extraordinary instances when a constitutional violation probably has caused the conviction

of one innocent of the crime.” McCleskey v. Zant, 499 U.S. 467, 494 (1991).

       Here, the petitioner’s DNA was found at the crime scene on a pair of latex gloves

consistent with the pair of gloves worn by the robber. Cellphone records showed that the

petitioner had been in frequent contact (thirty-three contacts within a six-hour period) with

Jackson, the driver of the getaway vehicle. There was a suggestive absence of contacts during

the time of the robbery. See ECF No. 14-3 at 3. A store employee identified the petitioner in

a photo array. Moreover, as the court of appeals noted, when asked at trial about his

whereabouts on the day of the crime, the petitioner did not refer to the alibi witness. Had he

actually been with Claypool, presumably he would have said so. In short, this is not the kind

of case in which the miscarriage of justice exception would reasonably be invoked. The

argument is procedurally defaulted and no showing of cause or a miscarriage of justice has

been made.

       2. Ineffective Assistance – Failure to Impeach Key Witness with Prior Convictions

       The petitioner next argues that his counsel was ineffective because she failed to

impeach one of the State’s witnesses, H.P., who had three prior convictions. He states that

his attorney had no strategic reason for failing to inquire about H.P.’s convictions, and the

witness was a key factor, and even a “star witness,” in his conviction. ECF No. 1 at 25.

       The court of appeals, echoing the trial court, found no ineffective assistance. Both

courts cited Strickland v. Washington, 466 U.S. 668, 687 (1984), noting that the test for assessing

counsel’s performance is whether the representation fell below objective standards of

reasonableness. The court of appeals found that H.P. was a disinterested witness who had no

stake in the outcome and no longer even worked at the store that was robbed. His testimony

                                                    8


        Case 2:17-cv-01021-SCD Filed 05/18/20 Page 8 of 18 Document 30
was also consistent with that of the other witness, the store manager known as J.S. Finally,

the court found that the petitioner had not shown a reasonable probability that the outcome

of his trial would have been any different.

       The state courts did not unreasonably apply Strickland. The fact that the witness might

have had prior convictions could have partially undermined his credibility, but the fact remains

that there is no plausible theory explaining why the witness would make anything up under

these circumstances. It is pure speculation to believe that a juror would discredit his testimony

based on prior convictions when video evidence and the testimony of J.S. corroborated much

of his story. Because it is doubtful that impeachment of the witness would have had any

practical impact, counsel’s decision not to bring up the prior convictions cannot be said to be

deficient.

       3. Ineffective Assistance – Sentencing

       Next, the petitioner asserts that his trial counsel’s failure to participate in his sentencing

was so complete that prejudice should be presumed. He states that, apart from stating that her

client had already been punished by revocation, counsel remained silent during the hearing.

She did not meet with him about the sentencing or otherwise advocate for any lesser sentence.

The petitioner believes this total abandonment warrants an analysis under United States v.

Cronic, 466 U.S. 648 (1984), rather than Strickland. Under Cronic, a defendant does not have

to show that counsel’s performance resulted in prejudice; instead, if counsel “entirely fails to

subject the prosecutor’s case to meaningful adversarial testing,” prejudice is presumed. Id. at

659. Nearly twenty years later, the Supreme Court clarified that the Cronic standard comes

into play only when counsel’s failure was a “complete” failure, as opposed to failures

manifested at various “specific points” in the proceedings:

                                                     9


         Case 2:17-cv-01021-SCD Filed 05/18/20 Page 9 of 18 Document 30
       Respondent argues that his claim fits within the second exception identified in
       Cronic because his counsel failed to “mount some case for life” after the
       prosecution introduced evidence in the sentencing hearing and gave a closing
       statement. We disagree. When we spoke in Cronic of the possibility of
       presuming prejudice based on an attorney’s failure to test the prosecutor’s case,
       we indicated that the attorney’s failure must be complete. We said “if counsel
       entirely fails to subject the prosecution’s case to meaningful adversarial
       testing.” Cronic, supra, at 659 (emphasis added). Here, respondent’s argument
       is not that his counsel failed to oppose the prosecution throughout the
       sentencing proceeding as a whole, but that his counsel failed to do so at specific
       points. For purposes of distinguishing between the rule of Strickland and that of
       Cronic, this difference is not of degree but of kind.

Bell v. Cone, 535 U.S. 685, 696–97 (2002) (some citations omitted). Since then, the Seventh

Circuit has also recognized that Cronic has not generally been applied when counsel fails to

introduce evidence at a sentencing hearing. “[I]n light of Bell it is most apt to say that counsel’s

failure was not complete, but occurred ‘at specific points’ in the proceeding. As such, we are

satisfied that Strickland is the appropriate governing precedent.” Barrow v. Uchtman, 398 F.3d

597, 604 n.4 (7th Cir. 2005). And, in Miller v. Martin, 481 F.3d 468, 473 (7th Cir. 2007), the

court noted that “[i]n the wake of Bell, courts have rarely applied Cronic, emphasizing that

only non-representation, not poor representation, triggers a presumption of prejudice.”

Because I conclude that counsel’s performance here was not a complete abdication of the

advocate’s role, Strickland governs rather than Cronic. Cf. Miller, 481 F.3d at 473 (applying

Cronic after lawyer stated that neither he nor his client would be participating in the

proceedings.)

       The petitioner’s portrayal of counsel as being essentially silent during sentencing is an

exaggeration. His lawyer appeared at the sentencing and made an argument on his behalf,

however brief. The argument’s brevity, however, must be placed in context. Before defense

counsel spoke, the prosecutor pointed out that “the facts of the case are fairly straightforward

in terms of gunmen coming into the store pointing the gun getting money out of the till, and
                                               10


        Case 2:17-cv-01021-SCD Filed 05/18/20 Page 10 of 18 Document 30
running out of the store.” See ECF No. 14-17 at 2-3. “There’s not much to say about this,” he

added. Id. at 3. The prosecutor then explained that the petitioner had committed a very similar

armed robbery in 2002 and had been on extended supervision at the time of the latest robbery.

Because the petitioner had received seventeen years on the previous conviction, the

prosecutor believed he should receive more than that now: “if you got 17 last time and you

do another one while you are out on E.S., the numbers should then be bigger.” ECF No. 14-

17 at 4. That was the essence of the prosecutor’s argument¾no more than a few minutes

discussing what he viewed as a “straightforward” case.

       Defense counsel then spoke. She first noted that the petitioner was due 144 days of

credit. ECF No. 14-17 at 5. She then observed that he’d received six years of imprisonment

for violating his extended supervision in this case. “So obviously he’s already been

significantly punished for violating his extended supervision.” Id. This was an argument for

leniency, to explain to the sentencing judge that the petitioner had already been punished, at

least partially. Then, counsel conceded that “[a]s far as the facts go, I can’t add anything to

the facts.” Id. at 5. “At this point I think Mr. Dodd should make any further statement.” Id.

       In his elocution, the petitioner began reading what appears to be a somewhat

sophisticated presentation of his various grievances with his trial proceedings, many of which

are discussed elsewhere in this opinion. Id. at 6-11. Following that, he stated that he was

thirty-two years old, with two daughters, and asked for six or seven years of confinement,

with ten on extended supervision. Id. at 10. He also pointed out that his parole agent would

verify that he had no supervision problems. Finally, he mused that he “should have had a

bench trial, but I went to trial [by jury].” Id. at 12.



                                                     11


        Case 2:17-cv-01021-SCD Filed 05/18/20 Page 11 of 18 Document 30
       The judge disagreed, responding, “I don’t think you should have.” Id. The court

elaborated: “I thought there was plenty of evidence in this case and I didn’t find you credible

in your testimony.” Id. The sentencing judge further indicated that although he would not

then rule on the petitioner’s arguments seeking a new trial, it was his view, based on his

twenty-five years in the criminal justice system, that the petitioner’s lawyer was “one of the

best trial attorneys in Milwaukee and it was not her performance in my view that led to the

verdict here. There was evidence. There was a lot of it.” Id. at 12-13.

       Review of the sentencing transcript indicates two things. First, counsel performed

adequately. In this case, as reflected in the prosecutor’s own very brief remarks, there was no

need to make a lengthy presentation. As the sentencing judge indicated, there was a lot of

evidence and, as the prosecutor pointed out, it was a fairly straightforward robbery. The

petitioner has yet to explain in any court what rhetorical nugget or mitigating evidence his

counsel should have produced to win additional lenience from the judge. Smith v. Brown, 764

F.3d 790, 799 (7th Cir. 2014) (“Nor has he offered any potential mitigating evidence or

argument [counsel] could have made to obtain a lower sentence.”) And counsel’s decision to

turn quickly to the petitioner’s elocution was a reasonable strategy, given that he was able to

explain his personal circumstances and ask for leniency himself. In light ofStrickland’s

deferential standard, it is not difficult to imagine that counsel simply thought there would be

little point in making an extended plea for leniency or adducing other facts.

       Second, the transcript also reveals the absence of prejudice: the sentencing judge made

no secret of his view that the petitioner was guilty and not credible. The twenty-year sentence

he imposed (twelve years of incarceration followed by eight years of extended supervision) is

in line with what could be expected based on the petitioner’s previous seventeen-year sentence

                                                  12


       Case 2:17-cv-01021-SCD Filed 05/18/20 Page 12 of 18 Document 30
for a similar crime. The leniency request, as voiced by the petitioner himself, was likely the

only play. In short, it is hard to imagine any additional effort on counsel’s part that would

have affected the sentence imposed by the judge, and so even if counsel’s performance were

inadequate, the petitioner would be unable to demonstrate prejudice. Certainly, given the

deferential standard of AEDPA, I cannot conclude that the court of appeals unreasonably

applied Strickland in finding no ineffective assistance here.

       4. Ineffective Assistance – Failure to Challenge DNA Analyst Testimony

       The petitioner next argues that his trial counsel was ineffective for failing to impeach

expert witness Margaret Cairo, who had performed DNA testing on the latex gloves found at

the crime scene. The State argues that this claim is procedurally defaulted, as it was not raised

in the petition for review with the Wisconsin Supreme Court. The petitioner’s response is that

he should be excused from the procedural default because counsel was ineffective for failing

to raise the issue in the petition. ECF No. 16 at 12. But, for the reasons given in Section 1

above, that will not suffice. The court therefore cannot consider the claim on its merits.

       5. Violation of Brady v. Maryland Regarding Late Production of DNA Evidence

       The petitioner argues that the State failed to produce the DNA packet until the eve of

trial, which he believes should be deemed a violation of Brady v. Maryland, 373 U.S. 83 (1963).

Alternatively, he argues that his trial counsel was ineffective for failing to object to the late

disclosure. Once again, however, this claim is procedurally defaulted for the reasons discussed

in Section 1.

       6. Ineffective Assistance – Failing to Suppress the Out-of-Court Identification

       The petitioner next argues that trial counsel was ineffective for failing to move for

suppression of the out-of-court identification made by witness J.S. He argues that the photo

                                                   13


        Case 2:17-cv-01021-SCD Filed 05/18/20 Page 13 of 18 Document 30
array was impermissibly suggestive because he was the only individual in the array showing

his teeth, an important fact because the petitioner has gold teeth.

       It is highly doubtful that a motion to suppress based on the suggestiveness of the photo

array would have succeeded. First, as a factual matter, J.S. identified the petitioner’s photo

before being shown several other photos in the array. J.S. therefore had no idea if the

individuals in the other photos would have had gold teeth as well¾as far as J.S. was

concerned, the petitioner was not the “only” person in the photo array with gold teeth. See

ECF No. 14-7 at 16.

       Second, there is no impermissible suggestiveness here. As a matter of due process, a

defendant is entitled to have police follow procedures that do not unduly influence witnesses

to choose one person over another in a lineup. Gregory-Bey v. Hanks, 332 F.3d 1036, 1047 (7th

Cir. 2003). To demonstrate an impermissible kind of suggestiveness, the petitioner would

have to show that the officer who conducted the array exploited the fact that the petitioner

had gold teeth; for example, the officer knew that the witness had noticed the suspect’s teeth

and then instructed the petitioner to reveal his teeth in the photo. Here, just the opposite is

true. As the petitioner himself argues, it was only after his conviction that a private investigator

spoke to J.S. and learned that J.S. had remembered the petitioner’s teeth, and even then it is

hazy as to whether J.S. remembered them being shiny white or gold. See ECF No. 1 at 47;

ECF No. 14-3 at 7 n.2. Thus, there is no indication that any officer involved in creating the

photo array had his thumb on the scale to influence the identification made by J.S. Any

suggestiveness that might have occurred cannot be laid at the hands of the police, and thus

due process concerns are not implicated. As explained by the Seventh Circuit:

       An identification procedure is unduly suggestive when it is so suggestive as to
       create a substantial likelihood of irreparable misidentification. Where the police
                                                   14


        Case 2:17-cv-01021-SCD Filed 05/18/20 Page 14 of 18 Document 30
       subtly (or in some cases possibly even not so subtly) thrust upon the witness
       signals or clues that lead the witness to select a predetermined suspect, the
       identification procedure is not likely to provide an unbiased reflection of the
       witness's personal knowledge. But we are convinced that in this factual
       situation this is not a case where the police, like a magician pushing the two of
       hearts upon an unwitting audience member asked to “pick a card,” prodded
       the witnesses to select Gregory–Bey (and not some other suspect) from the
       photospread. Gregory–Bey has been unable to point out to us any example of
       evidence in the record that might even suggest that the police tipped the
       witnesses off to the fact that Gregory–Bey’s picture was among the many
       photographs in the display.

Gregory-Bey, 332 F.3d at 1047 (citations omitted). For these reasons, there are no due process

concerns with the lineup, and it is therefore impossible to find fault with counsel’s failure to

file a motion to suppress.

       7. Brady Violation Based on Search Logs and Incomplete Video

       The petitioner next argues that the State violated Brady by not producing a complete

video recording of the robbery or search logs detailing items found during the search of the

getaway vehicle. Once again, because these claims have not been presented to the Wisconsin

Supreme Court, and because there is no adequate showing of cause, the claim is procedurally

defaulted.

       8. Ineffective Assistance – Failure to Challenge Chain of Custody

       The petitioner’s final argument is that counsel should have objected after the State did

not establish the chain of custody for the latex gloves. The trial court made short shrift of this

argument, finding that the claims were “speculative as there is no showing that the gloves

were contaminated or tampered with in any way.” ECF No. 14-3 at 6. The court of appeals

agreed, finding that the testimony was uncontroverted that H.P. stated he had picked up the

gloves from the floor and placed them in the garbage. ECF No. 14-7 at 10. The other store

employee, J.S., had also seen the gloves on the floor immediately after the robbery. An officer

                                                   15


        Case 2:17-cv-01021-SCD Filed 05/18/20 Page 15 of 18 Document 30
retrieved them and placed the gloves in inventory, and a DNA analyst with the state crime

lab testified that she swabbed both sides of the gloves and found DNA matching the petitioner.

       The petitioner asserts that the latex gloves with his DNA were somehow substituted

by the police. But the essence of this argument is limited to a directive that the court “please

see exhibits attached to initial petition F, G, H, I, K, V & W,” and a statement that “Exhibit

F is the key to everything.” ECF No. 10 at 25; ECF No. 1 at 67-68. It is not a court’s job to

sort through hundreds of pages of trial testimony and exhibits to discern the essence of the

petitioner’s argument that the police fabricated evidence. Corley v. Rosewood Care Ctr., Inc. of

Peoria, 388 F.3d 990, 1001 (7th Cir. 2004) (“[W]e will not root through the hundreds of

documents and thousands of pages that make up the record here to make his case for him.”)

       Even if that were a court’s job, to the extent the petitioner is staking his reliance on

Exhibit F, which describes cream-colored latex gloves with various states of discoloration or

dirt, see ECF No. 1-1 at 39, such an argument is hardly revelatory.. The petitioner asserts that

the gloves described in Exhibit F are not the same as those in Exhibit G, which he asserts (in

a handwritten note on the exhibit) are brand new gloves planted by the police “and they had

H.P. lie!!” ECF No. 1-1 at 40. But H.P., J.S., and Officer Robert Crawley all testified that the

gloves were found in the store. Moreover, the petitioner has not explained how the State

obtained his DNA to plant on the gloves that the crime lab examined. The analyst testified

that there was DNA from two people on one glove, with one person’s DNA on the second

glove. ECF No. 1-1 at 58-61. When she entered the DNA into the databank, it produced a

“hit” to the petitioner’s name. Id. at 62.

       In sum, it is not surprising that both state courts addressing this argument found it

speculative and unsupported. See ECF No. 14-7 at 11. From that conclusion it follows that

                                                  16


        Case 2:17-cv-01021-SCD Filed 05/18/20 Page 16 of 18 Document 30
counsel was under no obligation to undertake some line of inquiry based on the petitioner’s

tampering/chain-of-custody theory. The state courts therefore did not unreasonably apply

Strickland in ruling against the petitioner.

                               CERTIFICATE OF APPEALABILITY

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, this Court must “issue

or deny a certificate of appealability when it enters a final order adverse to the applicant.” A

certificate should be issued only where the petitioner “has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In order for a certificate of

appealability to issue, a petitioner must show that “reasonable jurists” would find this Court’s

“assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,

484 (2000); Buck v. Davis, 137 S. Ct. 759, 773 (2017). Here, I cannot conclude that the

assessment of the merits of the petitioner’s claims is debatable by reasonable jurists.

Moreover, where a petition is dismissed (here, in part) on procedural grounds, the petitioner

must show both that reasonable jurists would “find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at

484. Here, no reasonable jurist would find the court’s procedural rulings debatable.

Accordingly, a certificate of appealability will be denied.




                                                  17


        Case 2:17-cv-01021-SCD Filed 05/18/20 Page 17 of 18 Document 30
                                         CONCLUSION

       For the reasons given above, the petition is DENIED and the case is DISMISSED. A

certificate of appealability is DENIED. The clerk will enter judgment accordingly.




              SO ORDERED this 18th day of May, 2020.




                                                        STEPHEN C. DRIES
                                                        United States Magistrate Judge




                                                18


       Case 2:17-cv-01021-SCD Filed 05/18/20 Page 18 of 18 Document 30
